DETAILED ACTION
The present Office Action is in response to Applicant’s amendment filed on 4/23/2021.  Claims 1-20 remain pending in the present application.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an Examiner’s statement of reasons for allowance:
Considering claim 1, the best prior art found during the prosecution of the present application, Link, II (U.S. Patent Application Publication No. 2017/0332273 A1), fails to disclose, teach, or suggest the limitations of receiving a registration request from a consumer BSS that includes a key associated with a vehicle of the one or more corresponding vehicles following: (1) the consumer BSS receiving an activation request for activating a new line of telecommunication service of the wireless carrier network for a telecommunication device of the vehicle, in which the activation request includes the key associated with the vehicle and (2) the consumer BSS assigning a virtual identifier from a virtual identifier pool to the telecommunication device in response to the activation request; wherein the consumer BSS and the wholesale BSS support management of a plurality of telecommunication devices for different types of customers in combination with and in the context of all of the other limitations in claim 1.
Considering claim 12, the best prior art found during the prosecution of the present application, Link, II (U.S. Patent Application Publication No. 2017/0332273 A1)  and Musfeldt et al. (U.S. Patent Application Publication No. 2010/0291904 A1), fails to disclose, teach, or suggest the limitations of sending a registration request that includes the key associated with the vehicle as received by the consumer BSS to a BSS orchestrator to cause the BSS orchestrator to send an eSIM-associated identifier that matches the key to a wholesale BSS such that the wholesale BSS enables an access point name (APN) of the new line of telecommunication service for the telecommunication device identified by the eSIM-associated identifier), wherein the consumer BSS and the wholesale BSS support management of a plurality of telecommunication devices for different types of customers in combination with and in the context of all of the other limitations in claim 12.
Considering claim 20, the best prior art found during the prosecution of the present application, Link, II (U.S. Patent Application Publication No. 2017/0332273 A1), , fails to disclose, teach, or suggest the limitations of receiving, at the one or more computing nodes, a registration request from a consumer BSS that includes a key associated with a vehicle following: (1) the consumer BSS receiving an activation request for activating a new line of telecommunication service of a wireless carrier network for a telecommunication device of the vehicle in which the activation request includes the key associated with the vehicle and (2) the consumer BSS assigning a virtual identifier from a virtual identifier pool to the telecommunication device in response to the activation request; wherein the consumer BSS and the wholesale BSS support management of a plurality of telecommunication devices for different types of customers in combination with and in the context of all of the other limitations in claim 20.
Claims 2-11 and 13-19 are also allowed by virtue of their dependency on claims 1 and 12.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to MARK G. PANNELL whose telephone number is (303)297-4245.  The Examiner can normally be reached on Monday through Friday 8:00 am to 3:00 pm (Mountain Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Rafael Perez-Gutierrez can be reached on (571) 272-7915.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 






/Mark G. Pannell/Examiner, Art Unit 2642